Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT

MARRIOTT VACATIONS WORLDWIDE CORPORATION

STOCK AND CASH INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Grant Date”) by
MARRIOTT VACATIONS WORLDWIDE CORPORATION (the “Company”) and <<PARTICIPANT
NAME>> (“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott Vacations Worldwide Corporation
Stock and Cash Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain Restricted
Stock Unit awards (“RSUs”) as provided in Article 8 of the Plan; and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of RSUs under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the RSU award provisions of the Plan. Employee
further acknowledges that he has read the Prospectus and this Agreement, and
that Employee understands the provisions thereof.

2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.

3. Grant of RSUs. Subject to the terms and conditions of the Plan, Employee’s
acceptance of this Agreement and to satisfaction of the tax provisions of any
policy of the Company regarding international assignments, if applicable, this
award (the “Award”) of <<QTY GRANTED>> RSUs is made as of the Grant Date.

4. RSU and Common Share Rights. The RSUs awarded under this Agreement shall be
recorded in a Company book-keeping account and shall represent Employee’s
unsecured right to receive from the Company the transfer of title to shares of
Common Stock of the Company (“Common Shares”) in accordance with the schedule of
Vesting Dates set forth in paragraph 5 below, provided that Employee has
satisfied the Conditions of Transfer set forth in paragraph 6 below and subject
to the satisfaction of the provision on withholding taxes set forth in paragraph
10 below. On each such Vesting Date, if it occurs, the Company shall reverse the
book-keeping entry for all such related RSUs and transfer a corresponding number
of Common Shares (which may be reduced by the number of shares withheld to
satisfy withholding taxes as set forth in paragraph 10 below, if share reduction
is the method utilized for satisfying the tax withholding obligation) to an
individual brokerage account (the “Account”) established and maintained in
Employee’s name. Employee shall have all the rights of a stockholder with
respect to such Common Shares transferred to the Account, including but not
limited to the right to vote the Common Shares, to sell, transfer, liquidate or
otherwise dispose of the Common Shares, and to receive all dividends or other
distributions paid or made with respect to the Common Shares from the time they
are deposited in the Account. Employee shall have no voting, transfer,
liquidation, dividend or other rights of a Common Share stockholder with respect
to RSUs prior to such time that the corresponding Common Shares are transferred,
if at all, to Employee’s Account.

5. Vesting in RSUs. The RSUs shall vest pro rata with respect to an additional
<<PERCENTAGE>> percent of the RSUs granted hereunder on the 15th day of the
month in which occurs the <<NUMBER>> anniversaries of the Grant Date,
respectively (each such date, a “Vesting Date”). Notwithstanding the foregoing,
in the event that any such 15th day of the month is a Saturday, Sunday or other
day on which stock of the Company is not traded on the New York Stock Exchange
or another national exchange, then the Vesting Date shall be the next following
day on which the stock of the Company is traded on the New York Stock Exchange
or another national exchange.



--------------------------------------------------------------------------------

6. Conditions of Transfer. With respect to any RSUs awarded to Employee, as a
condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Grant Date hereof through the
Vesting Date relating to such RSUs:

 

  (a) Employee must continue to be an active employee of the Company
(“Continuous Employment”);

 

  (b) Employee must refrain from Engaging in Competition (as defined in
Section 2.22 of the Plan) without first having obtained the written consent
thereto from the Company (“Non-competition”); and

 

  (c) Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company or, as determined by the Committee in
its discretion, engaging in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation. (“No Improper Conduct”).
The Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any RSUs that have not already vested as of
the time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. The
forfeiture of rights with respect to unvested RSUs (and corresponding Common
Shares) shall not affect the rights of Employee with respect to any RSUs that
already have vested nor with respect to any Common Shares the title of which has
already been transferred to Employee’s Account.

7. Non-Assignability. The RSUs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution.

8. Effect of Termination of Employment.

 

  (a) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of death, and if Employee had otherwise met the
requirements of Continuous Employment, Non-competition and No Improper Conduct
from the Grant Date through the date of such death, then Employee’s unvested
RSUs shall immediately vest in full upon death and Employee’s rights hereunder
with respect to any such RSUs shall inure to the benefit of Employee’s
executors, administrators, personal representatives and assigns.

 

  (b) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of Employee’s Retirement (as defined below),
and if Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Disability or Retirement, and provided that Employee continues to meet the
requirements of Non-competition and No Improper Conduct, then Employee’s rights
hereunder with respect to any outstanding, unvested RSUs shall continue in the
same manner as if Employee continued to meet the Continuous Employment
requirement through the Vesting Dates related to the Award, except not for that
portion of RSUs granted less than one year prior to Employee’s termination equal
to such number of shares multiplied by the ratio of (a) the number of days after
the termination date and before the first anniversary of the Grant Date, over
(b) the number of days in the twelve (12) month period following the Grant Date.
For purposes of this Agreement, “Retirement” shall mean termination of
employment on account of Disability (as defined in Section 2.15 of the Plan) or
by retiring with the specific approval of the Committee on or after such date on
which Employee has attained age 55 and completed ten (10) Years of Service.

Except as set forth in this paragraph 8 above, no other transfer of rights with
respect to RSUs shall be permitted pursuant to this Agreement.

9. Non-Solicitation. In consideration of good and valuable consideration in the
form of the RSUs granted herein to which Employee is not otherwise entitled, the
receipt and sufficiency of which are hereby acknowledged, and in recognition of
the Company’s legitimate purpose of avoiding for limited times competition from
persons whom the Company has trained and/or given experience, Employee agrees
that during the period beginning on the Grant Date and ending one year following
his termination of employment with the Company, whether such termination of
employment is voluntary or involuntary or with or without cause, he will not, on
his own behalf or as a partner, officer, director, employee, agent, or
consultant of any other person or entity, directly or indirectly contact,

 

2



--------------------------------------------------------------------------------

solicit or induce (or attempt to solicit or induce) any employee of the Company
to leave their employment with the Company or consider employment with any other
person or entity. Employee and the Company agree that any breach by Employee of
the non-solicitation obligation under this paragraph will cause the Company
immediate, material and irreparable injury and damage, and there is no adequate
remedy at law for such breach. Accordingly, in the event of such breach, in
addition to any other remedies it may have at law or in equity, the Company
shall be entitled immediately to seek enforcement of this Agreement in a court
of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.

10. Taxes. The transfer of Common Shares upon each Vesting Date, pursuant to
paragraphs 4 and 6 above, shall be subject to the further condition that the
Company shall provide for the withholding of any taxes required by federal,
state, or local law in respect of that Vesting Date by reducing the number of
RSUs to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion.

11. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Grant Date through the Vesting Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory requirements and (iv) for any other purpose
to which Employee may consent (“Permitted Purposes”). Employee’s personal
information will not be processed for longer than is necessary for such
Permitted Purposes. Employee’s personal information is collected from the
following sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of

 

3



--------------------------------------------------------------------------------

Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.

12. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

13. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon vesting
of the RSUs.

14. Amendment of this Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without the written consent of Employee.

15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at [ADDRESS],
addressed to the attention of the [TITLE AND DEPARTMENT], and if to Employee,
may be delivered personally or mailed to Employee at his or her address on the
records of the Company.

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.

17. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

18. Additional (Non-U.S.) Terms and Conditions. RSUs awarded under this
Agreement shall be subject to additional terms and conditions, as applicable,
set forth in the Company’s Policies for Global Compliance of Equity Compensation
Awards, which are attached in the Appendix hereto and shall be incorporated
herein fully by reference.

IN WITNESS WHEREOF, MARRIOTT VACATIONS WORLDWIDE CORPORATION has caused this
Agreement to be signed by its Senior Vice President, Chief Human Resources
Officer, effective as of the Grant Date.

 

 

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION   EMPLOYEE   <<PARTICIPANT NAME>>

 

 

 

   Signed Electronically

 

4



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWIDE CORPORATION

POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS

This document (the “Policies”) sets forth policies of Marriott Vacations
Worldwide Corporation (“MVW”) for the administration of equity compensation
awards (the “Awards”) granted to employees (the “Employees”) of MVW and its
subsidiaries (together, the “Company”) under the Marriott Vacations Worldwide
Corporation Stock and Cash Incentive Plan, as amended (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.

The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of MVW stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.

Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.

Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.



--------------------------------------------------------------------------------

COUNTRY-SPECIFIC POLICIES

[To be added if applicable]